DETAILED ACTION
This is in response to the Request for Continued Examination filed 4/27/2021 wherein claims 18 and 20 have been canceled and claims 1-17, 19, and 21-22 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/27/2021 has been entered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the “first step is defined by multiple planar surfaces and by fillets” (Claim 7) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 6, 7-9, 12-13, 15-16, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Cunningham et al. (US 2015/0075169) in view of Boekeloo et al. (US 2018/0038261) and Horn et al. (US 2019/0120061).
Regarding Independent Claim 1, Cunningham teaches (Figures 1-6) a turbine exhaust case mixer (30) for an aircraft engine (see Figure 1), the aircraft engine (Figure 1) having an inner shroud (36), a nacelle (10), a fan assembly (14), a compressor assembly,(16,22) and a turbine assembly (18, 24), the 
Boekeloo teaches (Figures 1-10) an engine (116) with an exhaust gas duct (118) including a flow mixer (120) having a plurality of struts (306) being narrower at a middle portion thereof (see Figure 3B – annotated below) than at the shroud-strut interface (see Figure 3B – annotated below) and also teaches wherein each strut (306) of the plurality of struts (306) includes a stepped structure (annotated below) at a shroud-strut interface (see Figure 3B), the stepped structure (annotated below) including a first step (annotated below) adapted to be connected to the inner shroud (see Figure 3B) of an aircraft engine (116) and a fillet (annotated below) disposed between the first step (annotated below) and a middle portion (annotated below), the fillet (annotated below) extending from the first step (annotated below) toward (see Figure 3B) the middle portion (annotated below).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Cunningham to include the plurality of mixer struts that are narrower in a middle portion thereof than at the shroud-strut interface, and each strut including a first step adapted to be connected to the inner shroud of the aircraft engine and a fillet disposed between the first step and a middle portion, the fillet extending from the first step toward the middle portion, as taught by Boekeloo, in order to connect the inner and outer surfaces of the exhaust gas duct such that deflections of the surfaces resulting from resonance with a rotor frequency are prevented or avoided (Paragraph 0036 of Boekeloo). Cunningham in view of Boekeloo does not teach that the fillet includes a second step.
Horn teaches (Figures 1-8b) the use of a double fillet structure (see Figures 2, 7, and 8a) wherein a step (at 28c) is positioned between the two fillets (28a, 28b).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Cunningham in view of Boekeloo to include the step located in the fillet, 
It is further noted that a simple substitution of one known element (in this case, the single fillet as taught by Boekeloo) for another (in this case, the double fillet as taught by Horn) to obtain predictable results (in this case, to reduce or stop the spread of cracks) was an obvious extension of prior art teachings, KSR, 550 U.S. at 415-421, 82 USPQ2d at 1396, MPEP 2141 III B. 

    PNG
    media_image1.png
    545
    572
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    862
    703
    media_image2.png
    Greyscale

Regarding Claim 2, Cunningham in view of Boekeloo and Horn teaches the invention as claimed and as discussed above. Cunningham further teaches (Figures 1-6) an annular wall (the inner surface of 30) adapted to be disposed about a central axis (34) of the aircraft engine (see Figure 1) downstream of the turbine assembly (18, 24), and wherein the plurality of struts (58) extend from the annular wall (the inner surface of 30; see Figures 1 and 3-4).
Regarding Claim 6, 
As discussed above, Boekeloo teaches (Figures 1-10) each strut (306) includes a stepped structure (annotated above) at a shroud-strut interface (see Figure 3B), the stepped structure (annotated above) including a first step (annotated above) adapted to be connected to the inner shroud (see Figure 3B) of an aircraft engine (116) and a fillet (annotated above) disposed between the first step (annotated above) and a middle portion (annotated above), the fillet (annotated above) extending from the first step (annotated above) toward (see Figure 3B) the middle portion (annotated above).
Also discussed above, Horn teaches (Figures 1-8b) the use of a double fillet structure (see Figures 2, 7, and 8a) wherein a step (at 28c) is positioned between the two fillets (28a, 28b).
Therefore, Boekeloo and Horn teaches that the first step (annotated above) has a footprint defined relative to the shroud-strut interface (see Figure 3B) that is larger (see the annotated figure below) than a footprint of the second step (annotated below) defined relative to the shroud-strut interface (see annotation below).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Cunningham in view of Boekeloo and Horn to include the stepped structure including a first step and fillet, as taught by Boekeloo, and the use of a double fillet structure, as taught by Horn, for the same reasons discussed above in claim 1.

    PNG
    media_image3.png
    869
    854
    media_image3.png
    Greyscale

Regarding Claim 7, Cunningham in view of Boekeloo and Horn teaches the invention as claimed and as discussed above. Cunningham in view of Boekeloo and Horn does not teach, as discussed so far, wherein the first step is defined by multiple planar surfaces and by fillets, each planar surface of the multiple of planar surfaces extending radially from the shroud-strut interface, each planar surface of the multiple planar surfaces joined along an edge thereof to another planar surface of the multiple planar surfaces.
Boekeloo teaches (Figures 1-10) wherein the first step (annotated above) is defined by multiple planar surfaces (see annotation below) and by fillets (see annotation below), each planar surface of the multiple of planar surfaces (see annotation below) extending radially from the shroud-strut interface (see Figure 3B), each planar surface of the multiple planar surfaces (annotated below) joined along an edge (annotated below) thereof to another planar surface of the multiple planar surfaces (see annotation below). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Cunningham in view of Boekeloo and Horn to have the first step be defined by multiple planar surfaces and by fillets, each planar surface of the multiple of planar surfaces 

    PNG
    media_image4.png
    1099
    1122
    media_image4.png
    Greyscale

Regarding Claim 8, Cunningham in view of Boekeloo and Horn teaches the invention as claimed and as discussed above. Cunningham in view of Boekeloo and Horn does not teach, as discussed so far, wherein the first step includes a planar surface that defines an acute angle with a plane tangent to a part of the shroud-strut interface, and the planar surface defining an acute angle relative to a line extending between axial ends of the strut.
Boekeloo teaches (Figures 1-10) wherein the first step (annotated above) includes a planar surface (annotated below) that defines an acute angle (annotated below) with a plane tangent to a part of the shroud-strut interface (see annotation below), and the planar surface (annotated below) defining an 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Cunningham in view of Boekeloo and Horn to have the first step include a planar surface that defines an acute angle with a plane tangent to a part of the shroud-strut interface and the planar surface defining an acute angle relative to a line extending between axial ends of the strut, as taught by Boekeloo, for the same reasons discussed above in claim 1.

    PNG
    media_image5.png
    1146
    1212
    media_image5.png
    Greyscale

Regarding Claim 9, Cunningham in view of Boekeloo and Horn teaches the invention as claimed and as discussed above. Cunningham in view of Boekeloo and Horn does not teach, as discussed so far, wherein the planar surface defines an obtuse angle with an adjacent planar surface of the second step, the adjacent planar surface extending radially from the planar surface of the first step.
As discussed above, Boekeloo teaches (Figures 1-10) a planar surface (annotated above).
Also discussed above, Horn teaches (Figures 1-8b) the use of a double fillet structure (see Figures 2, 7, and 8a) wherein a step (at 28c) is positioned between the two fillets (28a, 28b).
Therefore, Boekeloo and Horn teaches that the planar surface (annotated above) defines an obtuse angle (annotated below) with an adjacent surface (annotated below) of the second step (annotated above), the adjacent surface (annotated below) extending in a radial direction (see the annotated figure below) from the planar surface of the first step (annotated above).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Cunningham in view of Boekeloo and Horn to have the planar surface defines an obtuse angle with an adjacent surface of the second step, the adjacent surface extending in a radial direction from the planar surface of the first step, as taught by Boekeloo and Horn, for the same reasons discussed above in claim 1. Cunningham in view of Beoekeloo and Horn does not teach that the adjacent surface is a planar surface. 
Horn teaches (Paragraph 0039), however, that the precipitousness or the flatness of the two profile regions and also of the transition region can advantageously be adjusted, so that the spread of the crack can be influenced even more in a targeted manner. 
Therefore, the flatness of the adjacent surface is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).  In this case, the recognized result is that adjusting the flatness of the profile or transition regions can influence the spread of cracks. Thus, since the general conditions of the claim, i.e. that flatness of the adjacent surfaces can be adjusted, were taught in the prior art by Horn, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the surfaces disclosed by Horn which can be adjusted in order to target the spread of cracks. It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).

    PNG
    media_image6.png
    1298
    1250
    media_image6.png
    Greyscale


Regarding Independent Claim 12, Cunningham teaches (Figures 1-6) a turbine exhaust case mixer (30) for an aircraft engine (see Figure 1), the aircraft engine (Figure 1) having an inner shroud (36), a nacelle (10), a fan assembly (14), a compressor assembly (16, 22) and a turbine assembly (18, 24), the TEC mixer (30) comprising struts (58) extending from the TEC mixer (30) and being adapted to connect the inner shroud (36) at a shroud-strut interface (see Figure 3), Cunningham does not teach at least one of the struts including a stepped configuration for reducing at least one stress in the at least one of the struts, the stepped structure including a first step adapted to be connected to the inner shroud and a second step disposed between the first step and a middle portion of each strut, the second step extending from the first step toward the middle portion.
Boekeloo teaches (Figures 1-10) an engine (116) with an exhaust gas duct (118) including a flow mixer (120) having a plurality of struts (306) including a stepped structure (annotated above) at a shroud-
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Cunningham to have the each strut including a first step adapted to be connected to the inner shroud of the aircraft engine and a fillet disposed between the first step and a middle portion, the fillet extending from the first step toward the middle portion, as taught by Boekeloo, in order to connect the inner and outer surfaces of the exhaust gas duct such that deflections of the surfaces resulting from resonance with a rotor frequency are prevented or avoided (Paragraph 0036 of Boekeloo). Cunningham in view of Boekeloo does not teach that the fillet includes a second step.
Horn teaches (Figures 1-8b) the use of a double fillet structure (see Figures 2, 7, and 8a) wherein a step (at 28c) is positioned between the two fillets (28a, 28b).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Cunningham in view of Boekeloo to include the step located in the fillet, as taught by Horn, in order to prevent or retard the growth of a possibly occurring crack in the blade element (Paragraph 0027 of Horn).
It is further noted that a simple substitution of one known element (in this case, the single fillet as taught by Boekeloo) for another (in this case, the double fillet as taught by Horn) to obtain predictable results (in this case, to reduce or stop the spread of cracks) was an obvious extension of prior art teachings, KSR, 550 U.S. at 415-421, 82 USPQ2d at 1396, MPEP 2141 III B. 
Regarding Claim 13, Cunningham in view of Boekeloo and Horn teaches the invention as claimed and as discussed above. Cunningham in view of Boekeloo and Horn does not teach, as discussed so far, wherein the first step is wider than the second step relative to the shroud-strut interface.
As discussed above, Boekeloo teaches (Figures 1-10) each strut (306) includes a stepped structure (annotated above) at a shroud-strut interface (see Figure 3B), the stepped structure (annotated 
Also discussed above, Horn teaches (Figures 1-8b) the use of a double fillet structure (see Figures 2, 7, and 8a) wherein a step (at 28c) is positioned between the two fillets (28a, 28b).
Therefore, Boekeloo and Horn teaches that the first step (annotated above) is wider than the second step (annotated above) relative to the shroud-strut interface (see the annotated figure above).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Cunningham in view of Boekeloo and Horn to include the stepped structure including a first step and fillet, as taught by Boekeloo, and the use of a double fillet structure, as taught by Horn, for the same reasons discussed above in claim 1.

Regarding Independent Claim 15, Cunningham teaches (Figures 1-6) a turbine exhaust case mixer (30) for an aircraft engine (see Figure 1) configured for mixing concentric core and bypass gas flows (the flow within 13 and the flow between 10 and 13) via a lobed mixer (30; see Figure 2), the TEC mixer (30) comprising struts (58) extending in a span-wise direction (see Figure 3) from mixer lobes (50) to an inner shroud (36) across the core gas flow (between 38 and 36; see Figures 1 and 3), the strut (58) having a leading edge (60) and a trailing edge (62) separated by an axial chord (see Figures 3-5). Cunningham does not teach that the struts are axially narrower in the axial chord at a mid-span portion of the strut than at an interface of the strut and the inner shroud, the struts including a stepped structure at the interface, the stepped structure including a first step adapted to be connected to the inner shroud and a second step disposed between the first step and a middle portion of the first struts, the second step extending from the first step toward the middle portion.
Boekeloo teaches (Figures 1-10) an engine (116) with an exhaust gas duct (118) including a flow mixer (120) having a plurality of struts (306) that are axially narrower in the chord at a mid-span portion of the strut (see Figure 3B – annotated above) than at an interface of the strut and inner surface (see Figure 3B – annotated above), the struts (306) including a stepped structure (annotated above) at the interface 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Cunningham to include the plurality of mixer struts that are narrower in a middle portion thereof than at the shroud-strut interface, and each strut including a first step adapted to be connected to the inner shroud of the aircraft engine and a fillet disposed between the first step and a middle portion, the fillet extending from the first step toward the middle portion, as taught by Boekeloo, in order to connect the inner and outer surfaces of the exhaust gas duct such that deflections of the surfaces resulting from resonance with a rotor frequency are prevented or avoided (Paragraph 0036 of Boekeloo). Cunningham in view of Boekeloo does not teach that the fillet includes a second step.
Horn teaches (Figures 1-8b) the use of a double fillet structure (see Figures 2, 7, and 8a) wherein a step (at 28c) is positioned between the two fillets (28a, 28b).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Cunningham in view of Boekeloo to include the step located in the fillet, as taught by Horn, in order to prevent or retard the growth of a possibly occurring crack in the blade element (Paragraph 0027 of Horn).
It is further noted that a simple substitution of one known element (in this case, the single fillet as taught by Boekeloo) for another (in this case, the double fillet as taught by Horn) to obtain predictable results (in this case, to reduce or stop the spread of cracks) was an obvious extension of prior art teachings, KSR, 550 U.S. at 415-421, 82 USPQ2d at 1396, MPEP 2141 III B. 
Regarding Claim 16,
Regarding Claim 21, Cunningham in view of Boekeloo and Horn teaches the invention as claimed and as discussed above. Cunningham in view of Boekeloo and Horn does not teach, as discussed so far, wherein the stepped structure is disposed at an intersection between the leading edge and the interface and/or at an intersection between the trailing edge and the interface.
Boekeloo teaches (Figures 1-10) wherein the stepped structure (annotated above) is disposed at an intersection between the leading edge (shown schematically at 306 in Figure 3B) and the interface (at 222).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Cunningham in view of Boekeloo and Horn to have the stepped structure being disposed at an intersection between the leading edge and the interface, as taught by Boekeloo, for the same reasons discussed above in claim 15.
Regarding Claim 22, Cunningham in view of Boekeloo and Horn teaches the invention as claimed and as discussed above. Cunningham in view of Boekeloo and Horn does not teach, as discussed so far, wherein the first step includes a planar surface that defines an acute angle relative to a line extending between axial ends of the strut.
Boekeloo teaches (Figures 1-10) wherein the first step (annotated above) includes a planar surface (annotated above) that defines an acute angle (annotated above) relative to a line extending between the axial ends of the strut (annotated above).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Cunningham in view of Boekeloo and Horn to have the first step include a planar surface that defines an acute angle with a plane tangent to a part of the shroud-strut interface and the planar surface defining an acute angle relative to a line extending between axial ends of the strut, as taught by Boekeloo, for the same reasons discussed above in claim 1.

Claims 3-5, 10-11, 14, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cunningham et al. (US 2015/0075169) in view of Boekeloo et al. (US 2018/0038261) and Horn et al. (US 2019/0120061), as applied to claims 1, 13, and 15, and further in view of Gbadebo et al. (US 2013/0209246).
Regarding Claim 3, Cunningham in view of Boekeloo and Horn teaches the invention as claimed and as discussed above. Cunningham in view of Boekeloo and Horn does not teach wherein each strut of the plurality of struts has a leading surface and a trailing surface, at least one of the leading surface and the trailing surface is defined by a cavity, and boundaries of the cavity are spaced from axial ends of the strut.
Gbadebo teaches (Figures 1-11) struts (302) which are disposed between an inner wall (308) and an outer wall (310), wherein each strut (302) includes a leading surface (304) and a trailing surface (306), at least one of the leading surface (304) and the trailing surface (306) is defined by a cavity (at 304c or at 306c; see Figure 4), and boundaries of the cavity (304d to 304e or the outer portion of 306a to the inner portion of 306b; see Figure 4) are spaced from axial ends (320a and 320b or 330a and 330b; see Figure 4) of the strut (302).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Cunningham in view of Boekeloo and Horn to include each strut of the plurality of struts having a leading surface and a trailing surface, at least one of the leading surface and the trailing surface being defined by a cavity, and boundaries of the cavity are spaced from axial ends of the strut, as taught by Gbadebo, in order to reduce the flow losses of the exhaust stream (Paragraph 0012 of Gbadebo).
Regarding Claim 4, Cunningham in view of Boekeloo, Horn, and Gbadebo teaches the invention as claimed and as discussed above. Cunningham in view of Boekeloo, Horn, and Gbadebo does not teach, as discussed so far, wherein the cavity is a first cavity that defines the leading surface of the strut, the trailing surface is defined by a second cavity, and boundaries of the second cavity are spaced from the axial ends of the strut.
Gbadebo teaches (Figures 1-11) struts (302) which are disposed between an inner wall (308) and an outer wall (310), wherein each strut (302) includes a leading surface (304) and a trailing surface (306), at least one of the leading surface (304) and the trailing surface (306) is defined by a cavity (at 304c; see Figure 4), and boundaries of the cavity (304d to 304e; see Figure 4) are spaced from axial ends (320a and 320b; see Figure 4) of the strut (302), wherein the cavity (at 304c) is a first cavity (see Figure 4) that defines the leading surface (304) of the strut (302), the trailing surface (306) is defined by a second cavity 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Cunningham in view of Boekeloo, Horn, and Gbadebo to include each strut of the plurality of struts having a leading surface and a trailing surface, at least one of the leading surface and the trailing surface being defined by a cavity, and boundaries of the cavity are spaced from axial ends of the strut, wherein the cavity is a first cavity that defines the leading surface of the strut, the trailing surface is defined by a second cavity, and boundaries of the second cavity are spaced from the axial ends of the strut, as taught by Gbadebo, in order to reduce the flow losses of the exhaust stream (Paragraph 0012 of Gbadebo).
Regarding Claim 5, Cunningham in view of Boekeloo, Horn, and Gbadebo teaches the invention as claimed and as discussed above. Cunningham in view of Boekeloo, Horn, and Gbadebo does not teach, as discussed so far, wherein the cavity is defined in part by a curved portion proximate to the shroud-strut interface of the strut, a tangent to a part of the curved portion defines an angle with a tangent to a part of the shroud-strut interface, and the angle is less than thirty degrees.
Gbadebo teaches (Figures 1-11) struts (302) which are disposed between an inner wall (308) and an outer wall (310), wherein each strut (302) includes a leading surface (304) and a trailing surface (306), at least one of the leading surface (304) and the trailing surface (306) is defined by a cavity (at 304c or at 306c; see Figure 4), and boundaries of the cavity (304d to 304e or the outer portion of 306a to the inner portion of 306b; see Figure 4) are spaced from axial ends (320a and 320b or 330a and 330b; see Figure 4) of the strut (302), wherein the cavity (at 304c or at 306c; see Figure 4) is defined in part by a curved portion (portions 304a, 304b, 304c, 304d, 304e may be curved and portions the trailing edge 306 is curved; see Figure 4, and Paragraphs 0023, 0056, 0061, and 0066) proximate to a shroud-strut interface (at 320a or 330a) of the strut (320), a tangent to a part of the curved portion (at 306a or 304a) defines an angle (331a or 318a; see Figure 4) with a tangent to a part of the shroud-strut interface (at 330a or 320a; see Figure 4), and the angle is less than thirty degrees (the angle may be between 15 degrees to 45 degrees; see Paragraph 0023 and Figure 4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Cunningham in view of Boekeloo, Horn, and Gbadebo to include each strut of the plurality of struts having a leading surface and a trailing surface, at least one of the leading surface and the trailing surface being defined by a cavity, and boundaries of the cavity are spaced from axial ends of the strut, wherein the cavity is defined in part by a curved portion proximate to the shroud-strut interface of the strut, a tangent to a part of the curved portion defines an angle with a tangent to a part of the shroud-strut interface, and the angle is less than thirty degrees, as taught by Gbadebo, in order to reduce the flow losses of the exhaust stream (Paragraph 0012 of Gbadebo).
The Examiner additionally notes that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See MPEP 2144.05 I.
Regarding Claim 10, Cunningham in view of Boekeloo and Horn teaches the invention as claimed and as discussed above. Cunningham in view of Boekeloo and Horn does not teach, as discussed so far, wherein the second step includes a second planar surface disposed between the first step and the middle portion, and the second planar surface defines an angle with the plane tangent to the part of the shroud-strut interface, the angle being less than thirty degrees.
As discussed above, Boekeloo teaches (Figures 1-10) each strut (306) includes a stepped structure (annotated above) at a shroud-strut interface (see Figure 3B), the stepped structure (annotated above) including a first step (annotated above) adapted to be connected to the inner shroud (see Figure 3B) of an aircraft engine (116) and a fillet (annotated above) disposed between the first step (annotated above) and a middle portion (annotated above), the fillet (annotated above) extending from the first step (annotated above) toward (see Figure 3B) the middle portion (annotated above).
Also discussed above, Horn teaches (Figures 1-8b) the use of a double fillet structure (see Figures 2, 7, and 8a) wherein a step (at 28c) is positioned between the two fillets (28a, 28b).
Therefore, Boekeloo and Horn teaches that the surfaces of the second step extend between the first step and the middle portion of the strut (see annotation above). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Cunningham in view of Boekeloo and Horn to include first and second 
Gbadebo teaches (Figures 1-11) struts (302) including planar edge surfaces (at 304a and 306a), wherein the planar edge surfaces (at 304a and 306) define angles (at 318a and 331a) with the tangent part of the shroud-strut interface (at 320a or 330a), the angle being less than thirty degrees (the angle may be between 15 degrees to 45 degrees; see Paragraph 0023 and Figure 4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Cunningham in view of Boekeloo and Horn to include a planar surface defining an angle with the tangent to the part of the shroud-strut interface, the angle being less than thirty degrees, as taught by Gbadebo, in order to reduce the flow losses of the exhaust stream (Paragraph 0012).
The Examiner additionally notes that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See MPEP 2144.05 I.
Regarding Claim 11, Cunningham in view of Boekeloo, Horn, and Gbadebo teaches the invention as claimed and as discussed above. As discussed in claim 10 above, Boekeloo teaches (Figures 1-10) a first step (annotated above) includes a planar surface (annotated above) and Horn teaches (Figures 1-8b) a second step (see annotated above) including a second surface (see annotation above). Cunningham in view of Boekeloo and Horn does not teach, as discussed so far, wherein the second step includes a convex portion extending between the second step planar surface and the first step.
Horn teaches (Figures 1-8b) a convex portion (see 28a in Figure 3) disposed between a second step planar surface (at 28c in Figure 3) and a first step (as taught by Boekeloo; see annotation above).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Cunningham in view of Boekeloo, Horn, and Gbadebo to include the convex portion disposed between a second step palnar surface and the first step, as taught by Horn, for the same reasons discussed above in claim 1. 
Regarding Claim 14, Cunningham in view of Boekeloo, Horn, and Gbadebo teaches the invention as claimed and as discussed above. Cunningham further teaches (Figures 1-6) wherein the TEC mixer (30) includes an annular wall (the inner surface of 30) adapted to be disposed about a central axis (34) of the aircraft engine (see Figure 1) downstream of the turbine assembly (18, 24). Cunningham in view of Boekeloo, Horn, and Gbadebo does not teach, as discussed so far, means including a first wall step defining an annular-wall-to-strut interface and a second wall step extending from the first wall step defining the annular-wall-to-strut interface toward the middle portion of the at least one of the struts, and the first wall step has a larger footprint relative to the annular-wall-to-strut interface than the second wall step.
Gbadebo teaches (Figures 1-11) struts (302) which include a means (at 304b, 304e; see Figure 4) having a first wall step (304b) defining an annular-wall-to-strut interface (at 320b) and a second wall step (at 304e) extending from the first wall step (304b) toward a middle portion (at 304c) of the at least one of the struts (302), and the first wall step (304b) has a larger footprint (due to the larger chord at 304b than at 304e) relative to the annular-wall-to-strut interface (at 320b) than the second wall step (304e).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Cunningham in view of Boekeloo, Horn, and Gbadebo to include a means including a first wall step defining an annular-wall-to-strut interface and a second step extending from the first wall step defining the annular-wall-to-strut interface toward the middle portion of the at least one of the struts, and the first wall step defining the annular-wall-to-strut interface has a larger footprint than the second wall step, as taught by Gbadebo, in order to reduce the flow losses of the exhaust stream (Paragraph 0012).
Regarding Claim 17, Cunningham in view of Boekeloo and Horn teaches the invention as claimed and as discussed above. Cunningham in view of Boekeloo and Horn does not teach wherein each strut of the struts has a leading surface and a trailing surface, at least one of the leading surface and the trailing surface is defined by a cavity, and boundaries of the cavity are spaced from axial ends of the strut.
Gbadebo teaches (Figures 1-11) struts (302) which are disposed between an inner wall (308) and an outer wall (310), wherein each strut (302) includes a leading surface (304) and a trailing surface (306), 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Cunningham in view of Boekeloo and Horn to include each strut of the plurality of struts having a leading surface and a trailing surface, at least one of the leading surface and the trailing surface being defined by a cavity, and boundaries of the cavity are spaced from axial ends of the strut, as taught by Gbadebo, in order to reduce the flow losses of the exhaust stream (Paragraph 0012 of Gbadebo).
Regarding Claim 19, Cunningham in view of Boekeloo, Horn  and Gbadebo teaches the invention as claimed and as discussed above. Cunningham in view of Boekeloo, Horn, and Gbadebo does not teach, as discussed so far, wherein the cavity is defined in part by a curved portion proximate to the interface, a tangent to a part of the curved portion defines an angle with a tangent to a part of the interface, and the angle is less than thirty degrees.
Gbadebo teaches (Figures 1-11) struts (302) which are disposed between an inner wall (308) and an outer wall (310), wherein each strut (302) includes a leading surface (304) and a trailing surface (306), at least one of the leading surface (304) and the trailing surface (306) is defined by a cavity (at 304c or at 306c; see Figure 4), and boundaries of the cavity (304d to 304e or the outer portion of 306a to the inner portion of 306b; see Figure 4) are spaced from axial ends (320a and 320b or 330a and 330b; see Figure 4) of the strut (302), wherein the cavity (at 304c or at 306c; see Figure 4) is defined in part by a curved portion (portions 304a, 304b, 304c, 304d, 304e may be curved and portions the trailing edge 306 is curved; see Figure 4, and Paragraphs 0023, 0056, 0061, and 0066) proximate to a shroud-strut interface (at 320a or 330a) of the strut (320), a tangent to a part of the curved portion (at 306a or 304a) defines an angle (331a or 318a; see Figure 4) with a tangent to a part of the shroud-strut interface (at 330a or 320a; see Figure 4), and the angle is less than thirty degrees (the angle may be between 15 degrees to 45 degrees; see Paragraph 0023 and Figure 4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Cunningham in view of Boekeloo, Horn, and Gbadebo to include each strut of the plurality of struts having a leading surface and a trailing surface, at least one of the leading surface and the trailing surface being defined by a cavity, and boundaries of the cavity are spaced from axial ends of the strut, wherein the cavity is defined in part by a curved portion proximate to the shroud-strut interface of the strut, a tangent to a part of the curved portion defines an angle with a tangent to a part of the shroud-strut interface, and the angle is less than thirty degrees, as taught by Gbadebo, in order to reduce the flow losses of the exhaust stream (Paragraph 0012).
The Examiner additionally notes that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See MPEP 2144.05 I.

Response to Arguments
Applicant’s arguments with respect to claims 1-17, 19, and 21-22 have been considered but are moot because the arguments do not apply to the new combination of references being used in the current rejection, necessitated by amendment. However, to the extent possible, Applicant’s arguments have been addressed in the body of the rejection above, at the appropriate locations.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P BURKE whose telephone number is (571)270-5407.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571)272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS P BURKE/Examiner, Art Unit 3741